Citation Nr: 0811493	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  05-16 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for post-
concussive headaches.

2.  Entitlement to service connection for residuals of a 
cerebro-vascular accident (CVA) and residuals pontine 
hemorrhage, to include as secondary to the veteran's service-
connected post-concussive headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel




INTRODUCTION

The veteran had active service from September 1968 until June 
1971.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Atlanta, Georgia.

The issue of entitlement to service connection for 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the veteran's has 
reported post-concussive headaches; there is no demonstration 
of multi-infract dementia and no indication that the 
headaches are prostrating.

2.  Residuals of a CVA were not manifest during service, were 
not identified until several decades following such service, 
and are unrelated to service.  

3.  The weight of the competent evidence does not show that 
the veteran's CVA was the result of his service-connected 
headaches.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 10 percent for post-concussive headaches have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Code 
(DC) 8045 (2007).

2.  Residuals of a CVA and residuals pontine hemorrhage were 
not proximately due to or the result of the veteran's 
service-connected post-concussive headaches and were not 
incurred or aggravated by active service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5103(a), 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

I.  Increased Rating for Post-Concussive Headaches

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Throughout the rating period on appeal, the veteran is 
assigned a 10 percent rating for post-concussive headaches 
pursuant to DC 8045.  That Code section instructs that purely 
neurological disabilities such as hemiplegia, epileptiform 
seizures, facial nerve paralysis, etc. resulting from brain 
trauma are rated under the diagnostic codes specifically 
dealing with such disabilities.  

Purely subjective complaints following trauma, such as 
headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under DC 9304.  This 10 percent rating will not be 
combined with any other rating for a disability due to brain 
trauma.  

Ratings in excess of 10 percent for brain disease due to 
trauma under DC 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.  38 C.F.R. § 4.124a, DC 8045. 

In the present case, a VA examination in November 2003 
revealed a diagnosis of post-traumatic headaches that were 
mildly debilitating.  A subsequent VA examination in January 
2005 contained a diagnosis of chronic, recurrent, mild to 
moderate tension-type headaches possibly secondary to a head 
concussion in 1969.  Neither examination demonstrated multi-
infarct dementia, and in fact, the January 2005 examination 
noted that the veteran's mental status was normal.  No other 
evidence of record reveals multi-infarct dementia.  

Because the evidence fails to show multi-infarct dementia 
associated with brain trauma, an evaluation in excess of 10 
percent under DC 8045 is not warranted for any portion of the 
rating period on appeal.  

The Board has considered whether any alternate diagnostic 
codes could serve as a basis for an increased rating here.  
In this regard, DC 8100 provides a 30 percent rating with 
characteristic prostrating attacks occurring on average once 
a month over the last several months.  However, evaluation 
under this DC is not appropriate here.  

Indeed, the veteran has not been diagnosed with migraines.  
Rather, he has been assessed with post-concussive headaches.  
Moreover, he has consistently maintained that his headaches 
resulted from a concussion that he suffered at Camp Pendleton 
during active service in 1969.   

For the above reasons, analysis under DC 8100 is not found to 
be consistent with the veteran's claim.  In any event, the 
criteria for the next-higher 30 percent rating under that 
diagnostic code have not been demonstrated in the record.  
Indeed, there is no showing of characteristic prostrating 
attacks occurring on average once a month over the last 
several months.  To the contrary, at his January 2005 VA 
examination, the veteran reported only mild to moderate 
headaches, occurring at least 3 times per week.  

The Board acknowledges a September 2003 VA clinical record, 
in which the veteran complained of headaches with sharp 
intermittent exacerbations, brought on by activity and bright 
lights.  However, the frequency of such episodes was not 
indicated, nor were such headaches described as prostrating.  
Similarly, a February 2004 VA outpatient treatment report 
reflects complaints of chronic daily headaches but did not 
demonstrate that they were prostrating.  

In sum, the veteran's post-concussive headaches are 
appropriately rated under DC 8045, which precludes a rating 
in excess of 10 percent in the absence of multi-infarct 
dementia, which has not been shown in this case.  Evaluation 
under DC 8100 is not found to be consistent with the 
veteran's claim but, even if applied, the evidence does not 
reveal a disability picture most nearly approximated by the 
next-higher 30 percent rating under that code section.  

For these reasons, there is no basis for an evaluation in 
excess of 10 percent for any portion of the rating period on 
appeal.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2007) is not 
warranted.

II.  Service Connection 

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition to the law and regulations outlined above, 
service connection is warranted for a disability which is 
aggravated by, proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2007).  Any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, should also be compensated.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  When service connection is 
thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  Id.  

Although there was an amendment to § 3.310, the veteran filed 
his claim prior to October 10, 2006, the effective date of 
the change.  See 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).  
The older, more liberal, version is applicable to the appeal 
as the new version would have impermissible retroactive 
effect.  See VA O.G.C. Prec. Op. No. 7-2003.

The veteran here is claiming entitlement to service 
connection for residuals of a CVA (stroke) and residuals 
pontine hemorrhage.  The service medical records are entirely 
absent any complaints or treatment involving a stroke.  The 
veteran's separation examination in June 1971 did not reveal 
any abnormalities of the vascular system.  Therefore, there 
is no evidence of a stroke in-service or any symptoms 
reasonably attributable thereto.

Following service, VA clinical records dated in June 2003 
show complaints of dizziness and blurred vision.  The veteran 
also complained of a dull ache over both eyes.  A letter 
written in July 2003 by a Staff Neurologist at the VA Medical 
Center in Augusta, Georgia, indicated that the veteran 
suffered a stroke on June 12, 2003.  He had a small 
hemorrhage into his brainstem.  

In this case, the veteran did not suffer a CVA until 2003, 
over 30 years following his separation from military service.  
In this regard, the Board notes that evidence of a prolonged 
period without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

The Board notes that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In 
this vein, the veteran expressed in a January 2004 statement 
that he believed his stroke occurred as a result of a 
concussion sustained during active service.  However, at no 
time did he expressly endorse a continuity of symptomatology 
since separation from active service.  

Based on the foregoing, continuity of symptomatology has not 
here been established, either through the competent evidence 
or through the veteran's statements.  Moreover, no competent 
evidence causally relates the 2003 CVA to active service.  

While the veteran himself holds such a belief, he has not 
been shown to possess the requisite training or credentials 
needed to render a competent opinion as to medical causation.  
As such, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  For 
the reasons discussed above, a grant of service connection on 
a direct basis is not warranted.

The Board has also considered whether the veteran's residuals 
of a CVA was proximately due to or the result of his service-
connected post-concussive headaches.  In order to prevail on 
the issue of entitlement to secondary service connection, 
there must be (1) evidence of a current disability; (2) 
evidence of a service-connected disability; and (3) medical 
nexus evidence establishing a connection between the service-
connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).  

As noted above, additional disability resulting from the 
aggravation of a nonservice-connected condition by a service-
connected condition is also compensable under 38 C.F.R. § 
3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Regarding the question of secondary service connection, the 
Board notes that a VA examiner in November 2003 opined that 
the veteran's stroke was at least as likely as not due to his 
service-connected post-traumatic headaches.  However, upon 
subsequent VA examination in January 2005, an examiner 
concluded that the veteran's hemorrhage was very likely of 
hypertensive origin, in view of the veteran's 30 year history 
of hypertension that was frequently uncontrolled.  

Both the November 2003 and January 2005 VA opinions were 
offered following a review of the claims folder, and after a 
physical evaluation of the veteran.  However, the Board finds 
that the January 2005 opinion holds greater probative weight, 
as it considered the veteran's entire medical history.  For 
example, it is unclear whether the November 2003 examiner 
contemplated hypertension as a possible cause of the stroke.  
Therefore, the evidence is not in equipoise and a grant of 
secondary service connection is not warranted.  

In sum, there is no support for a grant of service connection 
for residuals of a CVA on either a direct or secondary basis.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Regarding the veteran's service connection claim, the VCAA 
duty to notify was satisfied by way of a letter sent to the 
veteran in December 2003 that fully addressed all four notice 
elements and was sent prior to the initial RO decision in 
this matter.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  He was also asked 
to submit evidence and/or information in his possession to 
the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability.  However, there is no prejudice in issuing a 
final decision because the preponderance of the evidence is 
against the claim for service connection.  Any questions as 
to the appropriate disability rating or effective date to be 
assigned are moot.  

Based on the foregoing, adequate notice was provided to the 
veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Regarding the veteran's increased rating claim, § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
September 2003, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  He was 
also asked to submit evidence and/or information in his 
possession to the RO.  

The Board acknowledges that the VCAA letter noted above does 
not meet the requirements of Vazquez-Flores and is not 
sufficient as to content and timing, creating a presumption 
of prejudice.  Nonetheless, such presumption has been 
overcome for the reasons discussed below.   

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, a statement of the case issued in March 2005 
set forth the diagnostic criteria for the disability at issue 
and also included the provisions of 38 C.F.R. § 4.1, which 
references impairment in earning capacity as a rating 
consideration.  

Based on the above, the veteran can be expected to understand 
what was needed to support his claim, including the impact of 
his disability on his daily life and ability to work.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements.  For example, in a March 2005 VA treatment 
report, he explained how his headaches affected his daily 
life.  Moreover, he commented that he was unable to perform 
even simple tasks around his house, and that his attention 
span and memory were affected as well.  He further stated 
that he staggered when walking.  

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains his service 
medical records, as well as post-service reports of VA and 
private treatment and examination.  Moreover, his statements 
in support of his claims are of record.  

The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to his claims.  

For the above reasons, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 10 percent for post-concussive 
headaches is denied.

Service connection for residuals of a cerebro-vascular 
accident and residuals pontine hemorrhage is denied.



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


